06/25/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   No. DA 20-0075

IN THE MATTERS OF

M.T. and L.T.,

         Youths in Need of Care.

                                       ORDER

         Upon consideration of Appellee’s motion for a 7-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including July 6, 2020, within which to prepare, serve, and file its response

brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 25 2020